DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/31/2022. 
In the filed response, independent claims 1 and 5  have been amended, claims 7-8 have been cancelled and new claims 9-23 have been added.
Accordingly, Claims 1-6, and 9-23 have been examined and are pending. This Action is made FINAL.

	Information Disclosure Statement
1.	The information disclosure statements (IDS) were submitted on 11/23/2021 and 01/19/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
2.	Applicant’s arguments regarding prior art Prakapenka and Fulle, see pgs. 9-14, filed 01/31/2022, with respect to claims 1 and 5 have been fully considered and are persuasive.  Therefore, the rejection of claims 1 and 5 and their corresponding dependent claims has been withdrawn. However, upon further consideration and in light of the newly added amendments, a new ground of rejection is made in view of Hiraoka (US 8,253,793 B2), in view of Ueda (JP2019190891A), and in further view of Chen et al. (CN 103884650 A), hereinafter referred to as Hiraoka, Ueda, and Chen, respectively. Please see Examiner’s responses below.
3.	Applicant’s amendments to independent claims 1 and 5 regarding the capture device generating both a visible light image and an invisible light image and the image processing device analyzing both of the generated images, are found to change the scope of the claims as they more narrowly define the types of images captured that can be analyzed for determining and invisible light for detecting defects in an object, the work of Ueda and Chen are introduced. Ueda discloses an inspection management system (e.g. Fig. 1) for detecting an abnormal portion of a sheet shaped object with improved accuracy ( ¶0001-0003 and 0022), while Chen discloses a multi-light source linear array imaging system (e.g. Fig. 1) for providing a more accurate basis for classifying defects on an object’s surface with enhanced speed performance (¶0031). Since the methods of Ueda and Chen both rely on light emissions at various wavelengths (i.e. visible and non-visible) to facilitate detecting defects on an object under investigation, the Examiner respectfully submits they are relevant art. Although Ueda and Chen do not explicitly detect defects on a wooden plank, one skilled in the art would recognize that the methods are analogous whether they are applied to an object such as a wooden plank or to a sheet-shaped object such as paper (e.g. Ueda ¶0039). Thus in light of the foregoing, the Examiner respectfully submits that Hiraoka’s teachings related to inspecting defects in lumber in combination with the disclosed methods of Ueda and Chen reasonably teach the claimed features given their BRI. Please see office action below for details.
4.	Examiner acknowledges Applicant’s remarks/amendments regarding the objections to  the specification and the drawings (Fig. 3). As such, the objections are withdrawn. 
5.	Other relevant prior art was also identified during updated searches (see PTO 892), however, is not relied upon in the office action that follows. See for e.g. the work of Moon 
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
7.	Accordingly, Claims 1-6, and 9-23 have been examined and are pending.

Specification
8.	The disclosure is objected to because of the following informalities: ¶0035 recites “Further, it is determined that the defect is "the discolored prat" on the basis of a shape of the black part”  (emphasis added). It appears "the discolored prat" should read "the discolored part"
Appropriate correction is required.
9.	General note: the Examiner respectfully requests that Applicant check the specification for any other informalities to ensure that all spelling and grammar are correct.

Claim Objections
10.	Claim 1 is objected to because of the following informalities:  the limitation “and colors in visible image.”  (emphasis added) appears as though it should read as “and colors in the visible image.”  Appropriate correction is required.
11.	Claim 21 is objected to because of the following informalities:  the limitation “storing instructions programmed to cause the system to identify specific types of defects in the wood plank from the captured invisible light image and the captured invisible light image”  (emphasis .  Appropriate correction is required.
12.	Claim 9 is objected to because of the following informalities:  the claim recites “a blind worm hole”  (emphasis added), however, the specification (¶0030) indicates “if a shape of the white part is an irregular elongated hole, or an elongated hole that is perpendicular to fibers, it is determined that the defect is a worm hole.  It is therefore not clear whether this refers to a “blind” worm hole or a worm hole.  Please clarify. Appropriate correction is required.
13.	Claim 21 is objected to because of the following informalities:  the claim recites “a set of conditions”  (emphasis added). Is this the same set that includes at least shading and shapes in claim 1?  In other words, the set of conditions as claimed is not entirely clear. Please clarify. Appropriate correction is required.
14.	Claim 22 is objected to because of the following informalities:  the claim recites “and the feature in the visible light image is the visible image lacks characteristics of a clogging blade defect in an area corresponding to the black area of the invisible image.” (emphasis added). It seems the foregoing should read something like “and the feature in the visible light image is the visible image that lacks characteristics” Please check and update accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12; claim 12 recites the limitation “by walls of the crack in the invisible light image” (emphasis added); however, the limitation “walls” is not discussed in the specification.  Although ¶0024 addresses an non-opening crack as recited, there does not appear to be any indication of walls of the crack here or in any other part of the specification. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations. If no such support cannot be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claim 13; claim 13 recites the limitation ““wherein the image processing device determines a defect in the wood plank is reaction wood from a black area in the invisible light image in combination with the defect lacking characteristics of a clogging blade defect in the visible light image” (emphasis added); however, the phrase  “defect lacking characteristics of a clogging blade defect” does not appear to be discussed does not have a characteristic color, which makes it difficult to detect on the basis of only a visible-light image. However it is not clear whether not having a characteristic color is the same as a defect lacking characteristic as claimed. ¶0034 also shows clogging of a blade may be black in an infrared-transmitted-light image. However, the clogging of a blade can be discriminated from the reaction wood on the basis of a shape of the part and a color in a white-reflected-light image. The foregoing though does not appear to explicitly disclose “the defect lacking characteristics of a clogging blade defect in the visible light image” as clamed.  Therefore, the Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations. If no such support cannot be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claim 21; claim 21 recites the limitation “a memory: storing a correspondence between a plurality of wood defects and a set of conditions for each defect, at least a first of the wood defects having a set of conditions that corresponds to a feature found in a visible light image, at least a second of the wood defects having a set of conditions that corresponds to a feature found in an invisible light image, and at least a third of the wood defects having a set of conditions that corresponds to a combination of a feature found in visible light image and a feature found in the invisible light image” (emphasis added). Although the specification discloses memory and running programs in a storage medium in relation to the functional blocks of Fig. 2 (e.g. ¶0020), the specification does not appear to explicitly teach “a memory: storing a correspondence between a plurality of wood defects and a set of conditions for each defect”. Therefore, the Examiner 
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21; claim 21 recites the limitation “a memory: storing a correspondence between a plurality of wood defects and a set of conditions for each defect, at least a first of the wood defects having a set of conditions that corresponds to a feature found in a visible light image, at least a second of the wood defects having a set of conditions that corresponds to a feature found in an invisible light image, and at least a third of the wood defects having a set of conditions that corresponds to a combination of a feature found in visible light image and a feature found in the invisible light image” (emphasis added). The foregoing appears to suggest there are a plurality of defects each of which can be identified via a visible image, an invisible image, or a combination of the two using a set of conditions unique to the image(s) employed.   However, the specification (e.g. ¶0007) only seems to disclose a defect(s) “having a set of conditions that corresponds to a combination of a feature found in visible light image and a feature found in the invisible light image”  Based on the foregoing, it is the Examiner’s understanding that both the visible and invisible images are used to facilitate identifying the same defect(s) in wood since detection will be improved by exploiting both spectral regions whereas the defect(s) may be missed if only one spectral region is used. Further, it is not clear what each feature for each set of conditions corresponds to. Are these features unique to each image and what exactly do these features correspond to?  Please clarify the above limitation in relation to what is disclosed in the specification.
Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US 8,253,793 B2), in view of Ueda (JP2019190891 A – see English translation), and in further view of Chen et al. (CN 103884650 A – see English translation), hereinafter referred to as Hiraoka, Ueda, and Chen, respectively.
Regarding claim 1, (Currently Amended) Hiraoka “A defect inspection system for a wood plank [See title and abstract: lumber inspection system], the defect inspection system comprising: a light for visible light that emits visible light for reflected light onto one side of a wood plank [See element 6 Fig. 1 showing illumination for reflected light from the top surface of veneer. As noted, this can be green light or normally used white light (col. 3 lines 44-67 and col. 4 lines 1-5)]; a light for invisible light that emits invisible light for transmitted light onto another side of the wood plank that is opposite the one side [Fig. 1 shows transmitted light emitted from illumination source (element 5) on the other side of the veneer. Said transmitted light however is visible light that is different in color from said reflected light (col. 3 lines 44-67). For support regarding the use of invisible transmitted light, see Ueda below]; a capture device that generates a visible light image of the visible light reflected by the one side of the wood plank [Hiraoka’s Figs. 1 and 2 show line sensor camera(s) 8 for imaging veneer via reflected visible light] and an invisible light image of invisible light transmitting through the one side of the wood plank; [Hiraoka’s teachings however do not disclose imaging the veneer using invisible transmitted light. See Ueda below] and an image processing device [See image processor 1 (Fig. 1) in Hiraoka] that detects a plurality of kinds of surface defects of the wood plank [Hiraoka further describes different types of defects that can be identified in wood. See col. 4 lines 1-15 for example] by analyzing the visible and invisible light images generated by the capture device [Although Hiraoka can analyze captured visible light, Hiraoka cannot analyze captured both visible and non-visible light together. See Ueda below.], wherein the image processing device being programmed to determine the presence and type of any of the plurality of kinds of surface defects in the wood plank [See image processor 1 (Fig. 1) in Hiraoka that can identify different types of defects in wood. See col. 4 lines 1-15] on a basis of a set that includes at least shading and shapes in the invisible light image, [Hiraoka however does not disclose the foregoing. See Chen below for support] and colors in visible image.” [Hiraoka determines whether a defect exists or not based on an obtained color distribution of lumber via the captured color image (abstract)] Although Hiraoka discloses a lumber inspection system based on reflected and transmitted images, the transmitted image is in the visible spectrum contrary to being invisible as required in the claim. Ueda on the other hand from the same or similar field of endeavor discloses “a light for invisible light that emits invisible light for transmitted light onto another side of the wood plank that is opposite the one side”  [See transmission light source 913 (Fig. 1) which emits IR light through object T to be inspected (¶0039-0041). Source 913 is on the opposite side of T where reflection light source 911 is located. Here source 911 emits visible light (e.g. white light)] and “a capture device that generates… and an invisible light image of invisible light transmitting through the one side of the wood plank;” [Camera 921 (Fig. 1) captures both the surface reflected image and the transmitted light image (¶0045) of object T] and “by analyzing the visible and invisible light images generated by the capture device” [Refer to control terminal 93 (Fig. 1) of Ueda which manages processing for analyzing/detecting defects in object T. Also see Fig. 2 and ¶0053 regarding the processing stages performed by the inspection management system which analyzes the captured reflection (visible) and transmitted (IR) images] Although Ueda’s optical inspection system does not explicitly refer to inspecting a wood plank, said system is capable of inspecting sheet-shaped objects (¶0001, ¶0039) for defects via an analogous hardware arrangement (Fig. 1); hence, the disclosed method employs similar techniques for illuminating and imaging objects, whether it is wood such as veneer or any other object to be inspected, so as to identify abnormal portions in said object including foreign matter contamination, holes, wrinkles, etc. ¶0071. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the defect inspection system disclosed by Hiraoka for identifying abnormal lumber (abstract) to add the teachings of Ueda as above to provide an inspection management system that when coupled with artificial intelligence using deep learning techniques, high results for detecting defects in objects can be obtained, where it is possible to efficiently and automatically classify defect types (¶0022).
Although Hiraoka and Ueda both disclose optical inspection systems for detecting defects in an object of interest, neither makes explicit reference to “wherein the image processing device being programmed to determine the presence and type of any of the plurality of kinds of surface defects in the wood plank on a basis of a set that includes at least shading and shapes in the invisible light image” Chen on the other hand from the same or similar field of endeavor discloses/suggests “wherein the image processing device being programmed to determine the presence and type of any of the plurality of kinds of surface defects in the wood plank on a basis of a set that includes at least shading and shapes in the invisible light image” [Chen’s plurality of light sources (201, 202, and 203) per Figs. 1-2 can be combinations of different wavelengths (¶0048). Source 202 beneath object 101 (¶0046) opposite sources 201 and 203 can thus emit IR light to form an IR image (¶0064). Fig. 6 shows IR image depicting the spatial distribution of thermal intensities/temperatures which is construed as shading. Temperature distributions can also help determine the shape and size of an object (e.g. hot spots) compared to for example, the blue light image in Fig. 8 which in turn yields color information] Given Chen’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the defect inspection system disclosed by Hiraoka for identifying abnormal lumber (abstract) along with the inspection management system of Ueda for detecting defects on sheet-shaped objects to add the teachings of Chen as above to provide a multi-light source linear array imaging system that allows for high speed and high precision measurements for defect classifications on objects required in machine vision applications (¶0005-0006).  
Regarding claim 2, (Original) Hiraoka, Ueda, and Chen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hiraoka further discloses “wherein the light for visible light includes a white-light source” [See col. 4 lines 1-5 regarding white illumination used for reflected light 6 shown in Fig. 1] However, Hiraoka does not address “and the light for invisible light includes a near-infrared light source.”  On the other hand, Ueda from the same or similar field of endeavor discloses the foregoing feature where [Transmission light source 913 (Fig. 1) is an IR light source (¶0039-0041). Source 913 is on the opposite side of object T where reflection light source 911 is located. Here source 911 emits visible light (e.g. white light)] The motivation for combining Hiraoka and Ueda has been discussed in connection with claim 1, above. 
Regarding claim 3, (Original) Hiraoka, Ueda, and Chen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hiraoka however does not further disclose claim 3. On the other hand, Ueda from the same or similar field of endeavor [See Fig. 3 where light source 213 can transmit visible light through object T (¶0059)], the visible light for transmitted light having a color that is easilyApplication No. 17/335,722Docket No. 085173-691984 Response to Non-Final Office Action discriminated from a color of reflected light that is from the light for visible light and is reflected by the wood plank.” [Although Ueda shows the possibility for using a visible transmitting light source (213), Ueda does not explicitly show that the color of visible transmitted light must be different than that of the visible reflected light of the reflecting light source 211 (e.g. white light). However, selecting colors of light sources (via a monochromator, filters, etc.) is within the level of skill in the art and would have been obvious as a matter of choice depending on the application so as to yield predictable results] The motivation for combining Hiraoka and Ueda has been discussed in connection with claim 1, above. 
Regarding claim 4, (Original) Hiraoka, Ueda, and Chen teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Hiraoka does not explicitly recite all of claim 4. On the other hand, Ueda from the same or similar field of endeavor discloses “wherein the light for visible light includes a white-light source [Source 911 in Fig. 1 emits visible light (e.g. white light)], the light for invisible light includes a near-infrared light source [Transmission light source 913 (Fig. 1) is an IR light source (¶0039-0041)], and the second light for visible light includes a light source that has a color that is different from a color of the white-light source.”  [See Fig. 3 where light source 213 can transmit visible light through object T (¶0059). Reference note in Claim 3 regarding selecting colors of light sources]
The motivation for combining Hiraoka and Ueda has been discussed in connection with claim 1, above. 
Regarding claim 5, claim 5 is rejected under the same art and evidentiary limitations as determined for the system of claim 1.
Regarding claim 6, claim 6 is rejected under the same art and evidentiary limitations as determined for the system of claim 2.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the system of claim 1. In other words, Hiraoka, Ueda, and Chen in combination disclose  “A defect inspection system for a wood plank, the defect inspection system comprising: a visible light source positioned to emit visible light onto one side of a wood plank; an invisible light source positioned to emit invisible light onto another side of the wood plank that is opposite the one side; 6Application No. 17/335,722Docket No. 085173-691984 Response to Non-Final Office Actionat least one camera positioned to receive visible light from the visible light source reflected by the one side of a wood plank to form a captured visible image of the wood plant, and to receive invisible light from the invisible light source transmitted through the another side of a wood plank to form a captured invisible image of the wood plank;”. 
Regarding “a memory: storing a correspondence between a plurality of wood defects and a set of conditions for each defect”, see Hiraoka’s main computer 14 (Fig. 2) that has a storage means and a processing means for knot searching, defect searching, and the like  (e.g. col. 4 lines 38-44) where a set of conditions for the defects can be interpreted (given its BRI) to be related to Hiraoka’s color distribution (abstract). Hiraoka further teaches “at least a first of the wood defects having a set of conditions that corresponds to a feature found in a visible light image,” given its BRI. See Hiraoka regarding detecting abnormal lumber conditions (col. 4 lines 12-16) based on comparing a predetermined color distribution for normal lumber with an obtained color distribution (e.g. col. 3 lines 7-19). For e.g., dead knots and the like can be performed via scaled down color images (col. 5 lines 1-2). Lastly, refer to col. 5 lines 57-67 for added support. Hiraoka however does not address the remaining limitation particularly with respect to an invisible light image.
Ueda on the other hand from the same or similar field of endeavor discloses “at least a second of the wood defects having a set of conditions that corresponds to a feature found in an invisible light image [A defect type can be classified (¶0071) based on a feature amount for the transmission image (¶0072) via transmission light source 913 (Fig. 1) which emits IR light through object T to be inspected (¶0039-0041).  Said feature amount may be brightness, etc. ¶0063. Refer to ¶0079 regarding identifying a defect type when conditions for determining feature amount is met.], and at least a third of the wood defects having a set of conditions that corresponds to a combination of a feature found in visible light image and a feature found in the invisible light image [Ueda ¶0072 further shows defect classification may be performed by comparing the feature amount of the defect portion of a surface reflection image (visible), the transmission image (non-visible) and a back surface reflection image, i.e. a combination of methods]; storing instructions programmed to cause the system to identify specific types of defects in the wood plank from the captured invisible light image and the captured invisible light image.” [Ueda ¶0003-0004 shows defects can be detected using a plurality of images which includes both the visible and non-visible images. See control terminal 93 (Fig. 1) which processes information related to the inspection.]
The motivation for combining Hiraoka and Ueda has been discussed in connection with claim 1, above. 
Allowable Subject Matter
18.	Claims 9-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
9. (New) The defect inspection system of claim 1, wherein the image processing device determines a defect in the wood plank is a blind worm hole from a white area in the invisible light image, the white area having a shape of an irregular elongated hole, or an elongated hole that is perpendicular to fibers of the wood plank.  
10. (New) The defect inspection system of claim 1, wherein the image processing device determines a defect in the wood plank is a live knot from a white area having a circular shape in the invisible light image.  
11. (New) The defect inspection system of claim 1, wherein the image processing device determines a defect in the wood plank is a dead knot from a white area by contrast in the invisible light image.  
12. (New) The defect inspection system of claim 1, wherein the image processing device determines a defect in the wood plank is a non-opening crack from a white area having a shape from light scattered by walls of the crack in the invisible light image.  
13. (New) The defect inspection system of claim 1, wherein the image processing device determines a defect in the wood plank is reaction wood from a black area in the invisible light image in combination with the defect lacking characteristics of a clogging blade defect in the visible light image.  

15. (New) The defect inspection method of claim 5, wherein the determining determines a defect in the wood plank is a blind worm hole from a white area in the invisible light image, the 5Application No. 17/335,722Docket No. 085173-691984 Response to Non-Final Office Action white area having a shape of an irregular elongated hole or an elongated hole that is perpendicular to fibers of the wood plank.  
16. (New) The defect inspection method of claim 5, wherein the determining determines a defect in the wood plank is a live knot from a white area having a circular shape in the invisible light image.  
17. (New) The defect inspection method of claim 5, wherein the determining determines a defect in the wood plank is a dead knot from a white area by contrast in the invisible light image.  
18. (New) The defect inspection method of claim 5, wherein the determining determines a defect in the wood plank is a non-opening crack from a white area having a shape from light scattered by walls of the crack in the invisible light image.  
19. (New) The defect inspection method of claim 5, wherein the determining determines a defect in the wood plank is reaction wood from a black area in the invisible light image in combination with the defect lacking characteristics of a clogging blade defect in the visible light image.  
20. (New) The defect inspection method of claim 5, wherein the determining determines a defect in the wood is a discolored part from a black area in the invisible light image in combination with the defect lacking shape characteristics in the invisible light image of a clogging blade or 
22. (New) The defect inspection system of claim 21, wherein the third of the wood defects is reaction wood with a corresponding set of conditions including the feature found in the invisible light image is a black area, and the feature in the visible light image is the visible image lacks characteristics of a clogging blade defect in an area corresponding to the black area of the invisible image.  
23. (New) The defect inspection system of claim 21, wherein the third of the wood defects is a discolored part with a corresponding set of conditions including the feature found in the invisible light image is a black area, and the feature in the visible light image is color of a clogging blade or reaction wood.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486